 1   AARON D. FORD
      Attorney General
 2   NATHAN C. HOLLAND, Bar No. 15247
      Deputy Attorney General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, NV 89701-4717
     Tel: (775) 684-1254
 5   E-mail: NHolland@ag.nv.gov

 6   Attorneys for Defendant,
     Romeo Aranas, Isidro Baca, Joshua Collins,
 7   Karen Gedney, Joel Hightower, Silvia Irvin,
     Robert LeGrand, David Mar, E. K. McDaniel,
 8   and Lisa Walsh

 9                                   UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11   RONALD COLLINS,
                                                                  Case No. 3:16-cv-00111-MMD-WGC
12                          Plaintiff,
13   vs.                                                               ORDER GRANTING
                                                               MOTION FOR EXTENSION OF TIME
14   JOSHUA COLLINS, et al.,                                  TO FILE A RESPONSE TO PLAINTIFF’S
                                                              MOTION TO ENFORCE SETTLEMENT
15                          Defendants.                                  AGREEMENT
                                                                      (SECOND REQUEST)
16

17          Defendants, Romeo Aranas, Isidro Baca, Joshua Collins, Karen Gedney, Joel Hightower, Silvia
18   Irvin, Robert LeGrand, David Mar, E. K. McDaniel, and Lisa Walsh, by and through counsel, Aaron D.
19   Ford, Attorney General of the State of Nevada, and Nathan C. Holland, Deputy Attorney General,
20   hereby file this Motion for Extension of Time to file a responsive pleading to Plaintiff’s Motion to Enforce
21   Settlement Agreement, EFC 294, from May 20, 2021 to June 3, 2021. This Motion is based on Federal
22   Rule of Civil Procedure 6(b)(1)(A) and 6(b)(1)(B), the following Memorandum of Points and
23   Authorities, and all paper and pleadings on file in this action.
24                               MEMORANDUM OF POINTS AND AUTHORITIES
25   I.     INTRODUCTION
26          Defendants’ respectfully request a short extension of time to respond to Plaintiff’s motion to
27   enforce the settlement agreement. A review of the docket demonstrates Plaintiff has filed numerous
28   motions regarding the agreed upon settlement. Counsel has been diligently working to respond to
                                                          1
 1   Plaintiff’s concerns and respond to these motions. However, Defendants require a short extension as

 2   counsel was recently involved in an accident resulting in serious injuries. Thus, counsel requests and

 3   extension of two weeks to respond. This will allow for either new counsel to handle the motion or

 4   should be sufficient time for current counsel to recover and respond.

 5   II.    BACKGROUND

 6          On May 7, 2021 the parties held a meet and confer to try and resolve the Plaintiff’s Motion without

 7   the Court’s involvement. At various points, the parties discussed Plaintiff withdrawing the motion to

 8   enforce the settlement agreement. At this time, the parties have been unable to come to an agreement. As

 9   counsel has been diligently working to resolve this matter, he has been unable to complete Defendants’

10   response to the motion to enforce the settlement agreement.

11   III.   LEGAL STANDARD

12          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

13                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
14                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
15
                    party failed to act because of excusable neglect.
16

17   IV.    DISCUSSION

18          Defendants contend good cause supports an extension. Counsel has been diligently working to

19   resolve this dispute without involving this Court. Due to these efforts, counsel has been unable to

20   complete the response. Counsel had intended to complete the response this week but was unexpectedly

21   involved in a serious accident that has prevented counsel from returning to his office. See Declaration

22   of Counsel attached as Exhibit A.

23          Despite counsel’s injuries, counsel was able to participate in a telephonic conference with

24   Plaintiff on May 19, 2021. Counsel requested a short extension due to the recent accident. However,

25   Plaintiff refused and believed counsel was engaging in delay tactics. Accordingly, Defendants are

26   forced to move this Court for a two-week extension of time.

27   ///

28   ///
                                                         2
 1          At this time, it is unclear when counsel will be cleared to return on a full-time basis. However,

 2   allowing a short extension will allow either counsel to complete the response or allow new counsel time

 3   to familiarize themselves with the case and provide a response.

 4   V.      CONCLUSION

 5          Good cause exists to extend time to file the responsive pleading. Defendant is requesting a 14-

 6   day extension, from May 20, 2021, to June 3, 2021., to allow for Defense counsel to recover from his

 7   injuries, and submit a responsive pleading.

 8   VI.    DECLARATION

 9          Declaration of Nathan C. Holland

10          DATED this 20th day of May, 2021.

11                                                 AARON D. FORD
                                                   Attorney General
12

13                                                 By:       /s/Nathan C. Holland
                                                             NATHAN C. HOLLAND, Bar No. 15247
14                                                           Deputy Attorney General
                                                             State of Nevada
15
                                                             Attorneys for Defendants
16

17    IT IS SO ORDERED.

18    DATED: May 21, 2021.

19                                           __________________________________
                                             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                         3
